Citation Nr: 1508487	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by loss of balance or dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a result of his report of noise exposure in service and experiencing hearing loss since that time, the Veteran was afforded a VA audiological examination in July 2013.  Puretone thresholds were unable to be tested as the Veteran's behavior responses were significantly elevated.  The examiner felt that the test was not valid and was unable to opine on the etiology of the Veteran's bilateral hearing loss, if any.  At his personal hearing, the Veteran explained that just prior to the VA examination he had undergone right ear surgery, which may have affected testing performance.  

Also of record is an October 2013 private audiology assessment.  The report shows that the Veteran was diagnosed as having mild sensorineural hearing loss.  However, the testing was not conducted to VA standards as per 38 C.F.R. § 3.385.  There was no testing at 3000 Hz and no indicated that speech discrimination used the Maryland CNC.  Further, while the Veteran's history of military noise exposure was referenced, the private physician did not provide an opinion on the relationship between the Veteran's history of military noise exposure and current bilateral hearing loss.

In light of the above, the Board finds that the Veteran should be provided another VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  In addition, the examination should also address the Veteran's disability manifested by loss of balance or dizziness and any relation, if any, to the Veteran's bilateral hearing loss and/or service-connected tinnitus.

Furthermore, so that the record is complete for review by a medical professional, any outstanding relevant VA and/or private treatment records must be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding relevant VA and/or private treatment records not already of record.

2. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss and his disability manifested by loss of balance and/or dizziness.  The examiner must review the claims file and note that review in the report.  An audiological examination should be performed.  

Based upon the examination results and a review of the record, the examiner should state whether the Veteran has hearing loss for VA purposes.  If hearing loss is diagnosed, an opinion should be provided that states whether it is at least as likely as not (50 percent or better probability) that his bilateral hearing loss had its onset in service or is otherwise etiologically related to service, to include noise exposure.  The examiner should specifically comment on the Veteran's report of experiencing hearing loss since active service.  

The examiner should also specifically comment as to whether it is as likely as not that any disability manifested by loss of balance or dizziness was caused OR aggravated by his active service, service-connected tinnitus, and hearing loss if service connection for hearing loss is established. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




